DETAILED ACTION
In response to communication filed on 2/8/2021.
Claims 1-20 are pending.
Claims 1-7,9,10, and 12-20 are rejected.
Claims 8 and 11 are objected to for having allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/2021 and 9/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,13,14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (US Pub. 2020/029340)(H1 hereafter).

Regarding claims 1,13 and 19, H1 teaches a user equipment (UE) [refer Fig. 1; 111][paragraph 0068] for performing a method of selecting resources for a sidelink (SL) transmission [paragraph 0092], the UE is configured to: 
determine a signaling window (i.e. resource selection window configured by a gNB)[paragraph 0148] corresponding to a maximum time separation (i.e. size) between a first resource (i.e. slot) and a second resource (i.e. ending slot)[refer Fig. 15; T1 to T2] for the SL transmission [paragraph 0205]; 
signal the first resource and the second resource to another UE (candidate resources may be obtained by excluding resources in the resource selection window reserved or being used by other UEs by decoded sidelink control information (SCI) of these UEs)[paragraph 0200]; 
exclude, from a set of candidate resources for the SL transmission, an ineligible candidate resource (candidate resources can be obtained by excluding resources that are reserved or being used by other UEs by decoded SCIs of these UEs)[paragraph 0200] that causes a time separation between the first resource and the second resource to be greater than the signaling window (i.e. outside of the window)(a UE that needs to transmit uses a time period for reserved resources within a selection window, a UE identifies resources to be used within the same transmission time interval)[paragraph 0153];
identify a number of remaining candidate resources in the set [paragraph 0207]; 
determine that the number of remaining candidate resources in the set is below a candidate resource threshold (i.e. not enough)[paragraph 0207]; and 
adjust exclusion criteria (i.e. RSRP threshold) to include in the set an eligible candidate resource that is otherwise eligible for exclusion based on initial exclusion criteria (a UE may measure RSRP for decoded SCI and iteratively increase the RSRP threshold for deciding reserved resources until there are enough available resources)[paragraph 0207].  

Regarding claims 2 and 14, H1 teaches the UE is configured to repeat (i.e. iteratively) the adjusting the exclusion criteria until the remaining candidate resources in the set allow the UE to select resources (a UE may measure RSRP for decoded SCI and iteratively increase the RSRP threshold for deciding reserved resources until there are enough available resources)[paragraph 0207], such that the time separation between the first resource and the second resource is equal to the signaling window (i.e. within)[paragraph 0205], and the number of remaining candidate resources in the set is above the candidate resource threshold (i.e. enough available resources)[paragraph 0207].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-6,9,10,13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Pub. 2020/029340)(H1 hereafter) in view of Lee et al. (US Pub. 2020/0280961)(L1 hereafter).

Regarding claims 3 and 15, H1 teaches the candidate resource that is otherwise eligible for exclusion comprises: a candidate resource that is reserved for another SL transmission having an RSRP value that is above an RSRP threshold [paragraph 0207].  
	However H1 fails to disclose that the RSRP threshold is priority based.
	L1 discloses that a UE excludes resources based upon a PSSCH RSRP threshold value [paragraph 0161], the threshold value is provided in a form of function with respect to priority information (i.e. priority based)[paragraph 0162].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 for altering RSRP threshold for exclusion of resources to incorporate the use of an RSRP threshold for exclusion that would be in relation to priority information as taught by L1.  One would be motivated to do so to implement an identification of RSRP values that would be specifically based upon a priority that is otherwise given to UEs based upon reports [refer H1; paragraph 0213]. 
	
Regarding claim 4, H1 teaches the adjusting the exclusion criteria comprises increasing the RSRP threshold [paragraph 0207].  
	However H1 fails to disclose that the RSRP threshold is priority based.
	L1 discloses that a UE excludes resources based upon a PSSCH RSRP threshold value [paragraph 0161], the threshold value is provided in a form of function with respect to priority information (i.e. priority based)[paragraph 0162].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 for altering RSRP threshold for exclusion of resources to incorporate the use of an RSRP threshold for exclusion that would be in relation to priority information as taught by L1.  One would be motivated to do so to implement an identification of RSRP values that would be specifically based upon a priority that is otherwise given to UEs based upon reports [refer H1; paragraph 0213]. 

Regarding claim 5, H1 fails to explicitly disclose the priority-based RSRP threshold is increased by about 1 decibel (dB) to about 3 dB.  
	L1 discloses that when a UE performs the procedure of excluding resources after threshold values are increased by 3dB [paragraph 0165].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 for altering RSRP threshold for exclusion of resources by a delta amount of decibels [refer H1; paragraph 0257] to incorporate a means of changing the decibels for exclusion to a specific amount, such as 3dB, as taught by L1.  One would be motivated to do so to provide the use of a known procedure that would be apparent to one of ordinary skill in the art in order to yield predictable results.

Regarding claim 6, H1 fails to disclose the priority-based RSRP threshold is increased by an amount that is based on a priority value corresponding to the SL transmission.
	L1 discloses that a UE excludes resources based upon a PSSCH RSRP threshold value [paragraph 0161], the threshold value is provided in a form of function with respect to priority information (i.e. priority based), such as priority information of a transport block [paragraph 0162].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 for altering RSRP threshold for exclusion of resources to incorporate the use of an RSRP threshold for exclusion that would be in relation to priority information as taught by L1.  One would be motivated to do so to implement an identification of RSRP values that would be specifically based upon a priority that is otherwise given to UEs based upon reports [refer H1; paragraph 0213]. 

Regarding claims 9 and 17, H1 fails to disclose the adjusting the exclusion criteria comprises decreasing a reselection counter value to increase a likelihood of identifying candidate resources for a periodic transmission within an amount of time.  
	L1 discloses the use of a resource reselection counter that can be set to a particular amount [paragraph 0355], when a V2X message partially or entirely overlap, a resource reselection related counter can be defined to be decreased [paragraph 0462; “[I]n the case that a V2X (TB) transmission operation is omitted on a specific timing according to a preconfigured (/signaled) “(DROPPING) PRIORITY” (e.g., “WAN UL TX(S)” (and/or “synchronization signal transport (resource)”) and a V2X (MESSAGE) TX(S) are (partially or entirely) overlapped in a time (/frequency) domain, a resource reselection related counter (Table 2) value may be defined to be decreased without any reason (and/or defined to be resource reselection operation is triggered).”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 for excluding resources to incorporate a reselection counter that can be adjusted based upon partial or entire overlap in V2X transmissions as taught by L1.  One would be motivated to do so to provide a means of alleviating/preventing a resource of high interference from being selected in V2X transmission [refer L1; paragraph 0022].

Regarding claim 10, H1 fails to disclose limiting a decrease in the reselection counter value to a threshold value.  
	L1 discloses that UEs for V2X transmission can select a counter value in a predefined range and decrease to a predefined value [paragraph 0278].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 for excluding resources to incorporate a reselection counter that can be adjusted based upon partial or entire overlap in V2X transmissions as taught by L1.  One would be motivated to do so to provide a means of alleviating/preventing a resource of high interference from being selected in V2X transmission [refer L1; paragraph 0022].

Claims 7,12,16,18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of Maaref et al. (US Pub. 2020/0367221)(M1 hereafter).

Regarding claims 7 and 16, H1 fails to disclose the adjusting the exclusion criteria comprises excluding less than all of periodicities corresponding to an allowed periodicity value.  
	M1 discloses that a UE can select from various transmit parameters for V2X transmission, including a periodicity [paragraph 0056], that a UE will exclude a transmission pattern from further consideration if the pattern is used by other UEs exceeds a threshold [paragraph 0068].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 for excluding resources to incorporate excluding transmission parameters based upon whether a threshold has been reached as taught by M1.  One would be motivated to do so to resolve a number of collisions [refer M1; paragraph 0034].

Regarding claims 12,18 and 20, H1 fails to disclose the UE is configured to: comparing a duration of usage of a first same set of resources used by a first other UE with a duration of usage of a second same set of resources used by a second other UE; and 
including in the set of candidate resources for the SL transmission, one or more resources corresponding to the first other UE or the second other UE based on a determination of a greater duration of usage.
M1 discloses that a UE can determine usage of resources by other UEs based upon signals and resources from a set of communication resources are excluded based upon whether the usage information exceeds a usage threshold [Abstract][paragraph 0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 for excluding resources to determine resource usage amongst other UEs in order to determine candidate resources as taught by M1.  One would be motivated to do so to resolve a number of collisions [refer M1; paragraph 0034].

Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the excluding less than all of the periodicities comprises excluding a subset of the periodicities based on a frequency of use of the subset of the periodicities in a geographical area, as noted in claim 8,
and limiting a decrease in the reselection counter value to a threshold value based on a priority value of the SL transmission, as noted in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US Pub. 2021/0051654) discloses selecting a first transmission resources from a resource selection window and determine a maximum and minimum time gap to select a second transmission resource [refer Abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412




/WALLI Z BUTT/Examiner, Art Unit 2412